          Case 6:19-cr-00189-RRS-PJH Document 349 Filed 06/26/20 Page 1 of 6 PageID #: 1087
AO 245B       (Rev. 09/19 - WDLA) Judgment in a Criminal Case
              Sheet 1

                       _U.S._DISTRICT COURT
                        fiNJDISTRI CT QF -IfiyLSIANA
                   WESTERN_DI.STRICTOF.
                         £CEn'~Eb""LAFAVUNTTED STATES DISTRICT COURT
                           JUN/MA                               Western District of Louisiana
                        J_QNY_R.jM((}OFife, CLERK                    Lafayette Division
                    WESTERN DLSTflcy OF LOUISIANA
                        LAFAYETT^-toUISIANA
             UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE
                                   V.


                                                                                      Case Number: 6:19-CR-OO 189-9
                      KENNETH GREEN
                                                                                      USM Number: 21136-035

                                                                                      Dwazendra J Smith
                                                                                      Defendant's Attorney

THE DEFENDANT:
[Ef pleaded guilty to count(s) 1 of the Information

D pleaded nolo contendere to count(s)
     which was accepted by the court.

D was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense                                                                                    Offense Ended              Count
21:844           Narcotics - Possession - Possession of a Controlled Substance                                         01/28/2019                     1




       The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)

^ Count(s)                    Indictment                         is D are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                             June 26.2020



                                                                             ligrtirture of Judge


                                                                                         ROBERT R. SUMMERHAYS, United States District Judge
                                                                            Name of Judge                                            Title of Judge


                                                                               ^vjA^^I ^0^0
                                                                            Date
       Case 6:19-cr-00189-RRS-PJH Document 349 Filed 06/26/20 Page 2 of 6 PageID #: 1088
AO 245B (Rev. 09/19 - WDLA) Judgment in a Criminal Case
           Sheet 2 — Imprisonment


                                                                                                                            Judgment — Page 2 of 6
DEFENDANT: KENNETH GREEN
CASE NUMBER: 6:19-CR-OO 189-9



                                                           IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: 1 month as to count 1




    Q The court makes the following recommendations to the Bureau of Prisons:




    D The defendant is remanded to the custody of the United States Marshal.


    D The defendant shall surrender to the United States Marshal for this district;

         D      at       D      a.m.            D         p.m.       on


         D as notified by the United States Marshal.


            The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ISI before 2 p.m. on Friday, September 25,2020

         D as notified by the United States Marshal.

         D as notified by the Probation or Pretrial Services Office.



                                                                RETURN
I have executed this judgment as follows:




        Defendant delivered on to

at _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                       By
                                                                                            DEPUTY UNITED STATES MARSHAL
            Case 6:19-cr-00189-RRS-PJH Document 349 Filed 06/26/20 Page 3 of 6 PageID #: 1089
   AO 245B (Rev. 09/19 - WDLA) Judgment in a Criminal Case
                 Sheet 3 — Supervised Release


                                                                                                                                                            Judgment — Page 3 oF6
    DEFENDANT: KENNETH GREEN
    CASE NUMBER: 6:1 9-CR-OO 189-9


                                                                     SUPERVISED RELEASE
      Upon release from imprisonment, you will be on supervised release for a term of: one (}) year


                                                          MANDATORY CONDITIONS (MC)
      I. You must not commit another federal, state or local crime,
      2. You must not unlawfully possess a controlled substance.
      3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from imprisonment
           and at least two periodic drug tests thereafter, as determined by the court.

      4. D The above dmg testing condition is suspended, based on the court's determination that you pose a low risk of future substance abuse, (check
                   ifappficable)
      5. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663Aorany other statute authorizing a sentence of restitution, (check
                   if applicable)
      6. 13 You must cooperate in the collection ofDNA as directed by the probation officer. (check if applicable)

      7. 1-1 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, efseq.) as directed by the
                   probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work, are a student, or were
                   convicted of a qualifying offense. (check ifappficabfe)
      8. 1—t You must participate in an approved program for domestic violence, (check if applicable)

      9. D The passport restriction imposed at the time of initial release is hereby suspended, and defendant's passport is ordered released to
                   defendant's attorney, (check if applicable)

      10. d The passport restriction imposed at the time of initial release is continued, and defendant's passport is ordered transferred to the
                   U. S. Department of State. (check ff applicable)
      11. You must comply with the standard conditions that have been adopted by this court as well as any other conditions on the attached page.

                                           STANDARD CONDITIONS OF SUPERVISION (SC)
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed because they
establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to keep informed, report
to the court about, and bring about improvements in your conduct and condition.
   1 You must report to the probation office in tlie federal judicial district where you are authorized to reside within 72 hours of your release from imprisonment, unless the
         probation officer instructs you to report to a different probation office or within a different time frame.
   2. After initially reporting to the probation ofFice, you will receive instructions from tlie court or the probation officer about \ww and when you must report to the probation
        officer, and you must report to the probation officer as instructed.
   3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the court or the probation officer.
   4. You must answer tnithfully the questions asked by your probation officer.
   5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living arrangements (sucli as the people you live
        with), you must notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
        circumstances, you must notify tlw probation officer within 72 hours of becoming aware of a change or expected change.
   6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take any items prohibited by the
        conditions of your supervision that lie or she observes in plain view.
  7. You must work fall time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing so. If you do not have full-time
       employment you must try to find full-time employment, unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
       your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at
       least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
        expected change.
  8 You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of a felony, you must not
         knowingly communicate or interact with that person without first getting tlie permission of the probation officer.
  9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10 You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was designed, or was modified for, the
        specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first getting the permission of the
        court.
 12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you lo notify the person about the
         risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have notified the person about the risk
 13. You must follow the instructions of the probation officer related to the conditions of supervision.


U. S. Probation Omce Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment containing these
conditions. For further information regarding these conditions, see Ovemew of Probation ancf Supervised Release Concfitions, available at:
www.uscourts.eov.


Defendant's                                          Signature                                   _      _      Date
       Case 6:19-cr-00189-RRS-PJH Document 349 Filed 06/26/20 Page 4 of 6 PageID #: 1090
AO 245B (Rev. 09/19 - WDLA) Judgment in a Criminal Case
           Sheet 3D — Supervised Release


                                                                                                                                    Judgment — Page 4 of 6
DEFENDANT: KENNETH GREEN
CASE NUMBER: 6:19-CR-00189-9



                                      SPECIAL CONDITIONS OF SUPERVISION (SP)
      1) The defendant shall submit to any random testing for substance abuse while on supervised release, as administered by the U.A. Probation
          Office.

      2) The defendant shall participate in substance abuse testing and treatment, inpatient or outpatient program, as administered and approved by the
           U. S. Probation Office. The defendant shall contribute to the cost of treatment in accordance with his ability to pay, as determined by the
           Probation Office.
       Case 6:19-cr-00189-RRS-PJH Document 349 Filed 06/26/20 Page 5 of 6 PageID #: 1091
AO 245B (Rev. 09/19 - WDLA) Judgment in a Criminal Case
           Sheet 5 — Criminal Monetary Penalties


                                                                                                                          Judgment — Page 5 of 6
 DEFENDANT: KENNETH GREEN
 CASE NUMBER: 6:19-CR-00189-9


                                               CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
 TOTALS $100.00 $.00 $2,500.00 $.00 $.00


 d The determination of restitution is deferred until . An Amended Judgment in a Crimwal Case(A0245C) will be entered
       after such determination.

 a The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
       in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
       paid before the United States is paid.




D Restitution amount ordered pursuant to plea agreement $

D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

IZI The court determined that the defendant does not have the ability to pay interest and/or penalties and it is ordered that:

       13 the interest and/or D penalty requirement is waived for the ^ fine Q restitution.

       D the interest and/or D penalty requirement for the D fine D restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299..
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, HOA,and 113AofTitle 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
       Case 6:19-cr-00189-RRS-PJH Document 349 Filed 06/26/20 Page 6 of 6 PageID #: 1092
AO 245B (Rev. 09/19 - WDLA) Judgment in a Criminal Case
           Sheet 6 — Schedule of Payments

                                                                                                                               Judgment—Page d of 6
 DEFENDANT: KENNETH GREEN
CASE NUMBER: 6:19-CR-00189-9




                                                     SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A 1^1 Lump sum payment of $ 100.00 due immediately, balance due

            D not later than , or
            d in accordance D C, Q D, d E, or Q F below; or

 B D Payment to begin immediately (may be combined with DC, Q D, or Q F below); or
 C Q Payment m equal (e.g., -weekly, monthly, quarterly) installments of $ over a period of
                           (e.g., months or years), to commence _ (e.g., 30 or 60 days) after the date of this judgment; or

 D D Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $ _ over a period of
                           (e.g., months oryears), to commence _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E D Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F D Special instructions regarding the payment of criminal monetary penalties:

            The Court orders that any federal income tax refund payable to the defendant from the Internal Revenue Service will be turned
            over to the Clerk of Court and applied toward any outstanding balance with regard to the outstanding financial obligations
            ordered by the Court.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court, or, unless ordered otherwise, criminal debt payment may be
 made online at www.lawd.uscourts.eov/fees. Scroll down and click the Criminal Debt CRestitution and Fines) hyperlink to proceed to the
 secure online payment form,


 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D Joint and Several
      DDefendant and Co-Defendant Names and Case Numbers (includmg defendant number), Total Amount, Joint and Several Amount,
          and corresponding payee, if appropriate.




     a The Court gives notice this case involves other defendants who may be held jointly and several liable for payment of all or part of the
     restitution ordered herein and may order such payment in the future.

 d The defendant shall pay the cost of prosecution.

 C-l The defendant shall pay the following court cost(s):

 a The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
